Exhibit 10.1

 

 

LOGO [g685104g25a46.jpg]

Hello!

This is your Offer.

 

 

Amrita Ahuja

Chief Financial Officer

San Francisco



--------------------------------------------------------------------------------

12/14/2018

Dear Amrita,

First of all, this is awesome! We, here at Square, Inc., a Delaware corporation
(the “Company”), are really, really excited to offer you employment with the
Company on the terms described below.

 

      

KEY HIGHLIGHTS

 

  1.

Position. You will start in a full-time position as the Chief Financial Officer
and you will report to Jack Dorsey. By signing this letter, you confirm with the
Company that you are under no contractual or other legal obligations that would
prohibit or restrict you from performing your duties with the Company.

 

  2.

Compensation. You will be paid an annual salary at the rate of $450,000 payable
on the Company’s regular payroll dates. Your position is classified as exempt.

You will be paid a one-time hire-on bonus of $315,000 which will be included in
your first paycheck, and an additional one-time hire-on bonus of $150,000 that
will be paid on the first paycheck following the first anniversary of your
employment.

In addition, to help facilitate your move, the Company will provide you with
access to our relocation services provider, which will arrange for reasonable
relocation needs, the costs of which will be covered by the Company.

If you voluntarily terminate your employment with the Company within 12 months
of your hire date, you will be responsible for reimbursing all or part of the
relocation costs paid by the Company, and any hire-on bonus, at the Company’s
sole discretion.

 

  3.

Equity Awards. We will recommend to the Board of Directors of Square, Inc. or an
authorized committee thereof (in either case, the “Committee”) that you be
granted equity awards with a total target value of $12,000,000 which will be
comprised of 75% Restricted Stock Award (“RSAs”) and 25% Stock Options.



--------------------------------------------------------------------------------

The recommended grant of RSAs will have a target value of $9,000,000 (the “RSA
Target Value”). The number of RSAs that will be recommended will be calculated
by dividing the RSA Target Value by the per share fair value of RSAs on the
grant date, as determined under ASC 718. Each RSA is a conditional right to
receive shares of Square, Inc.’s Class A common stock. The RSAs will be subject
to the terms and conditions applicable to restricted stock awards granted under
Square, Inc.’s 2015 Equity Incentive Plan (the “Plan”) and the applicable
restricted stock award agreement. The vesting commencement date for each RSA
will be the 1st or the 16th day of the month immediately following your hire
date (the “Vesting Commencement Date”). 25% of the RSAs will vest on the one
year anniversary of the Vesting Commencement Date and 1/16th of the RSAs will
vest on quarterly vesting dates thereafter on the same day of the month as the
Vesting Commencement Date as long as you remain in continuous service to the
Company or any affiliate of the Company, as described in the applicable
restricted stock award agreement. In the event that your service with the
Company or any affiliate of the Company terminates, all unvested RSAs will be
forfeited.

The recommended grant of Stock Options will have a target value of $3,000,000
(the “Option Target Value”). The number of shares subject to the stock option
will be determined by dividing the Option Target Value by the per share fair
value of Stock Options on the grant date, as determined under ASC 718. Each
Stock Option is a right to purchase a share of Square, Inc.’s Class A common
stock (collectively, the “Option”). The Option will be subject to the terms and
conditions applicable to stock options granted under the Plan and the applicable
stock option agreement. The vesting commencement date for the Option will be
your hire date (the “Option Vesting Commencement Date”). 25% of the shares
subject to the Option will vest and become exercisable on the one year
anniversary of the Option Vesting Commencement Date and 1/48th of the shares
subject to the Option will vest and become exercisable on a monthly basis
thereafter (on the same day of the month as the Option Vesting Commencement
Date) as long you remain in continuous service to the Company, as described in
the applicable option agreement.

The grant to you of such RSAs and such Option by Square, Inc. is subject to the
approval of the Committee, and this promise to recommend such approval is not a
promise of compensation, is not an offer of securities and is not intended to
create any obligation on the part of the Company. You should consult with your
own tax advisor concerning the tax risks associated with accepting an award of
RSAs or Stock Options pertaining to Square, Inc.’s Class A common stock.



--------------------------------------------------------------------------------

PROTECTING YOU AND SQUARE

 

  4.

Confidential Information and Invention Assignment Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s enclosed standard Confidential Information and
Invention Assignment Agreement (the “Confidentiality Agreement”). This is
serious stuff. We don’t want you to give away our secret sauce.

 

  5.

Employment Relationship. Employment with the Company is not for a specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, without prior notice and with or without cause. Any contrary
representations, which may have been made to you, are superseded by this offer.
This is the full and complete agreement between you and the Company on this
term. Further, your participation in any equity or benefit program is not to be
regarded as assuring you of continuing employment for any particular period of
time. Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and the Company’s Chief Executive Officer.

 

  6.

Outside Activities. Yes, you can have a life outside of work. But, while you
render services to the Company, you agree that you will not engage in any
outside activity if it could interfere with your work performance or work
schedule at the Company, or if it could result in an actual or potential
conflict of interest or the appearance of a conflict of interest. Outside
activities include (but are not limited to) other employment, consulting,
serving on a board or in another advisory capacity, and volunteer activities. In
addition, while you render services to the Company, you will not assist any
person or entity in competing with the Company, in preparing to compete with the
Company or in hiring any employees or consultants of the Company. Per the
Company’s Outside Activities Policy, you must disclose to your manager in
writing any other gainful employment, business or activity that you are
currently associated with or participate in that has the potential to compete
with the Company.

 

  7.

Withholding Taxes. (It’s true, you have to pay taxes) All forms of compensation
referred to in this letter are subject to applicable withholding and payroll
taxes.



--------------------------------------------------------------------------------

  8.

Authorization to Work. You must have authorization to work for the Company in
the United States. We ask that you present documentation demonstrating that you
have authorization to work for the Company in the United States no later than
three (3) days of your start date.

 

  9.

Arbitration. While the Company hopes that employment disputes will not occur,
the Company believes that, if they do arise, it is in the interest of everyone
involved to handle them through arbitration, which seeks to resolve disputes in
a manner that is faster, more efficient, and less formal than litigation in
court. Therefore, your employment is subject to the arbitration agreement set
forth in Addendum A, which includes a waiver of class, collective, and
representative claims, unless you timely opt out of that waiver.

 

  10.

Background Check. The Company may conduct an employment verification of
criminal, education, and employment background. This offer can be rescinded
based upon data received in the verification.

 

  11.

Severance. You will be eligible to enter into a Change of Control and Severance
Agreement (the “Severance Agreement”) applicable to you based on your senior
position within the Company. The Severance Agreement will specify the severance
payments and benefits you would be entitled to in connection with a change of
control transaction and certain terminations of employment.

 

  12.

Entire Agreement. This letter (including its Addendum A), along with the
Confidentiality Agreement, the Severance Agreement, the Plan, and any other
restricted stock unit or stock option agreements between you and the Company
governing your Company equity award(s), collectively constitute the entire
agreement between you and the Company regarding the subject matter contained
herein, and they supersede and replace any prior understandings or agreements,
whether oral, written or implied, between you and the Company regarding the
matters described in this letter.



--------------------------------------------------------------------------------

LET’S MAKE IT OFFICIAL

Congratulations on making it this far! To accept this offer, please sign and
date this letter, and the Confidentiality Agreement below and return them to me.
As required, by law, your employment with the Company is also contingent upon
your providing legal proof of your identity and authorization to work in the
United States. This offer, if not accepted, will expire at the end of the day of
12/16/2018.

We look forward to having you join us.

Very truly yours,

Square Inc.

 

By:       Accepted and agreed:       

/s/ Aaron Zamost

          

/s/ Amrita Ahuja

  (Signature)       (Signature)  

Aaron Zamost

     

Amrita Ahuja

  Name       Name  

Communications & People Lead

      12/16/2018   Title       Date   12/14/2018       1/14/2019   Date      
Anticipated Start Date